Citation Nr: 1201257	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-32 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the above claim.

In September 2011, a videoconference hearing was held before the undersigned Acting Veterans Law Judge.


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for bilateral hearing loss was denied by an unappealed April 1989 rating decision.  In an unappealed January 2006 rating decision, the RO declined to reopen the claim on the basis that the Veteran failed to submit new and material evidence. 

2.  The evidence received since the January 2006 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for bilateral hearing loss. 

3.  The Veteran's bilateral hearing loss was incurred in, or caused by, his military service. 


CONCLUSIONS OF LAW

1.  The January 2006 rating decision denying the Veteran's petition to reopen his claim of entitlement to service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2011); 38 C.F.R. § 20.1103 (2010).

2.  As evidence received since the January 2006 rating decision is new and material, the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board reopens and grants the Veteran's claim for entitlement to service connection for bilateral hearing loss.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

In April 1989, the RO denied the Veteran's claim for service connection for bilateral hearing loss for the reason that the Veteran's hearing was found to be normal at separation from active military service.  In January 2006, the RO found that new and material had not been submitted such that the Veteran's previously denied claim for service connection for bilateral hearing loss could not be reopened.  The April 1989 and January 2006 rating decisions are final.

A prior unappealed final decision may be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the submitted evidence raises the possibility of substantiating the claim, VA must consider whether the new evidence could reasonably result in substantiation of the claim if the claim were reopened and VA fulfilled its duty to assist the Veteran with the development of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  

In support of the claim to reopen his service connection claim, the Veteran has submitted a statement from his ex-wife wherein she asserts that he has suffered from ongoing hearing problems.  Additionally, the Veteran was provided with a VA examination where the examiner determined that the hearing data recorded at the July 1968 separation examination showed a threshold shift at 500 Hertz and 6000 Hertz.  This evidence is new, as it has not been previously submitted, and also material, as it suggests that the Veteran had some hearing loss at separation from active military service.  As the additional evidence is both new and material, the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran contends that he has suffered from hearing loss continuously since discharge from active service due to intermittent exposure to jet engine noise while painting aircraft, and that, therefore, his bilateral hearing loss should be service connected. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  

In addition, service connection may be presumed for certain chronic diseases, including organic diseases of the nervous system such as hearing loss, which are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 113; 38 C.F.R. §§ 3.307, 3.309(a).

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The evidence shows a present hearing loss disability under 38 C.F.R. § 3.385, as the Veteran has auditory thresholds above 40 decibels at nearly all relevant frequencies for both the right and left ear.  See July 2010 VA examination report.  Furthermore, the Board finds that the Veteran was exposed to intermittent jet engine noise while painting jet planes in service.  He is competent to testify to these instances of noise exposure.  Grottveit, 5 Vet. App. at 93.  His testimony is credible as it is internally consistent throughout the record; consistent with his DD-214 showing an occupational specialty of protective coating specialist with the Air Force; and facially plausible as it is reasonable to presume that a protective coating specialist in the Air Force would be exposed to noise from planes coming in or leaving while he was painting stationary aircraft.  Caluza, 7 Vet. App. at 511.   

The Veteran's service treatment records do not show treatment for or complaints of hearing loss in service, but there is an observable auditory threshold shift from the time of entry into service to separation from service.  The audiological data from the entrance examination and separation examination show a shift from 10 and 20 decibels for the right and left ear, respectively, to 30 and 40 decibels at 6000 Hertz.  As noted above, the Veteran was provided with a VA audiological examination in July 2010, and a supplemental opinion was obtained in September 2010.  The examiner provided the opinion that it was not likely that the Veteran's hearing loss was related to military noise exposure because he had clinically normal hearing at separation.  However, she thought that his nonratable, mild hearing loss at 6000 Hertz was indicative of tinnitus beginning in service.  The examination report also notes that tinnitus is as likely as not a symptom associated with the Veteran's hearing loss.  Subsequently, when asked to clarify her statement regarding the observable threshold shift, the examiner explained that hearing loss at low frequencies is not consistent with noise-induced hearing loss.  The examiner did not address the threshold shift at 6000 Hertz for the apparent reason that 6000 Hertz is outside of the ratable frequency range under 38 C.F.R. § 3.385.

The opinion obtained by the VA examiner purports to be a negative nexus opinion but actually provides evidence in support of the Veteran's claim.  While hearing loss at 6000 Hertz cannot be used to establish a present hearing loss disability under 38 C.F.R. § 3.385, there is no regulation prohibiting the consideration of hearing data at thresholds outside of the range described in the regulation for the purposes of establishing a nexus between current hearing loss and military service.  To the contrary, in Hensley v. Brown, 5 Vet. App. 155, 159 (1993) the Court of Appeals for Veterans Claims (Court) agreed with the memorandum submitted by the Secretary that explained that, for example, where the Veteran's audiometric test data shows results reflecting an upward shift in tested thresholds in service, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service even if the hearing loss recorded on the separation examination would not meet the requirements for a disability under 38 C.F.R. § 3.385.  

Here, the examiner did not address the threshold shift at 6000 Hertz with regard to the Veteran's hearing loss, but attributed tinnitus to service based on that information and found that the Veteran's tinnitus is a symptom of his hearing loss.  Therefore, while the conclusion reached by the VA examiner is not sound due to an apparent misunderstanding regarding the restrictions imposed by 38 C.F.R. § 3.385, the rationale provided for that opinion, and the opinion provided on the issue of the etiology of the Veteran's tinnitus, actually weighs in favor of finding that the Veteran's hearing loss, while not definable as a hearing loss disability under VA regulations at separation, was nevertheless incurred in active service due to acoustic trauma from noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).

Furthermore, the Veteran has repeatedly submitted statements and testified that he has suffered from hearing loss since discharge from service.  See July 2005 claim, December 2009 statement, March 2010 statement, and September 2011 hearing testimony.  He also submitted a statement from his wife wherein she asserts that he had trouble hearing her when they met in 1987, and a statement from his ex-wife, wherein she asserts that the Veteran has had ongoing problems with his hearing and symptoms of tinnitus since service.  While the statement from the Veteran's ex-wife primarily relates to his tinnitus, the statement from his wife is probative on the issue of the duration of the Veteran's hearing loss.  The Veteran's statements establish that he has experienced symptoms of continuous hearing loss since military service.  Lay persons are competent to testify to symptoms of hearing loss, and the Board finds that the testimony is credible as it is consistent throughout the record and supported by the threshold shift seen at separation.  See Barr, 21 Vet. App. at 307 ("lay evidence is competent...to establish the presence of observable symptomatology").  Therefore, the Veteran's lay testimony establishes a continuity of hearing problems and the underlying rationale of the VA opinion supports that there is a nexus between the present disability and such post-service symptomatology.  See id.; Savage, 10 Vet. App. at 496-497.  

In weighing the probative value of the evidence of record, and resolving any doubt in favor of the Veteran, the evidence shows a current diagnosis of bilateral hearing loss under 38 C.F.R. § 3.385, noise exposure from jet engines in service, an observable high-frequency threshold shift at separation, and continuous symptoms of hearing loss from service to the present.  see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  With regard to the medical opinion of record, logically, if the Veteran's tinnitus is related to noise exposure in service and tinnitus is a symptom of the Veteran's hearing loss, then hearing loss is also attributable to noise exposure in service.  Any finding otherwise cannot be the product of sound reasoning; here, the discrepancy is likely due to the examiner's erroneous assumption that data from outside of the frequency range in the regulations could not be considered.  Therefore, as the evidence establishes a current diagnosis, noise exposure in service, continuous symptomatology, and a favorable underlying medical rationale that a nexus exists between the hearing loss and service, service connection for bilateral hearing loss is warranted.  See 38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 496-497.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened. 

Service connection for bilateral hearing loss is granted. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


